UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
DIONNE MARIE NADON,
NO.: CV-18-140-M-KLD
Plaintiff,
Vs.
ANDREW SAUL, Commissioner ORDER

of Social Security Administration,

Defendant.

 

 

Plaintiff Dionne Marie Nadon ("Nadon"), by and through her attorney,
John E. Seidlitz, Jr., moves under the Equal Access to Justice Act ("EAJA"), 28
U.S.C. §2412(d), for attorney fees incurred in prosecuting her Social Security
appeal. Plaintiff initially requested $17,159.74 in fees.

Counsel for Defendant Commissioner of Social Security
("Commissioner") has been contacted and stipulates to a reduced fee of
$15,000.00.

Upon Plaintiff's stipulated application for fees under the Equal Access
to Justice Act, and for good cause showing:

IT IS HEREBY ORDERED that Defendant shall pay Plaintiff
$15,000.00 in attorney fees under the Equal Access to Justice Act, 28 U.S.C.

§2412.
IT IS FURTHER ORDERED that if, after receiving the Court’s
EAJA fee order, the Commissioner (1) determines upon effectuation of the Court’s
EAJA fee order that Plaintiff does not owe a debt that is subject to offset under the
Treasury Offset Program, (2) agrees to waive the requirements of the Anti-
Assignment Act, and (3) is provided a valid assignment of fees executed by
Plaintiff, the fees will be made payable to Plaintiff's attorney and mailed to
Plaintiff's attorney’s office as follows:

Seidlitz Law Office

P.O. Box 1581

Great Falls, MT 59403-1581
However, if there is a debt owned under the Treasury Offset Program, the
Commissioner cannot agree to waive the requirements of the Anti-Assignment Act,
and a check for any remaining EAJA fees after offset will be paid by a check made
out to Plaintiff, but delivered to Plaintiff's attorney’s office at the address stated

above.

DATED this 24" day of June, 2021.

DE waar d Sey

Kathleen L. DeSoto
United States Magistrate Judge
